      Case 3:20-cv-08222-GMS Document 54 Filed 09/21/20 Page 1 of 2




1    2407 15th St. NW #605
     Washington, DC 20009
2    T: (408) 921-4836
     Anuradha Sivaram (pro hac vice)
3    Anuradha.Sivaram@asulawgroup.org
     Attorney for Defendant Arizona Secretary of State
4
5
6
7
8                           UNITED STATES DISTRICT COURT

9                                  DISTRICT OF ARIZONA

10   Darlene Yazzie; Caroline Begay; Leslie   )          NO.: CV-20-08222-PCT-GMS
     Begay; Irene Roy; Donna Williams; and    )
11   Alfred McRoye,                           )          NOTICE OF APPEARANCE
12                                            )
                            Plaintiffs,       )
13                                            )
     v.                                       )
14
                                              )
15   Katie Hobbs, in her official capacity as )
     Arizona Secretary of State.              )
16                                            )
17                          Defendant.        )
     ___________________________________ )
18
           NOTICE IS HEREBY GIVEN that Anuradha Sivaram enters her appearance in
19
20    this matter as counsel of record for Defendant Katie Hobbs.            Service of all

21    correspondence, motions, orders, and other papers should be directed to:
22
                                Anuradha Sivaram
23                              2407 15th St. NW #605
                                Washington, DC 20009
24
25          Respectfully submitted this 21st day of September, 2020.

26
27                                              By: /s/ Anuradha Sivaram
28                                                   Anuradha Sivaram


                                                -1-
     Case 3:20-cv-08222-GMS Document 54 Filed 09/21/20 Page 2 of 2




1                                             Attorney for Defendant Arizona
                                              Secretary of State
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-
